DETAILED ACTION
Allowable Subject Matter


Claims 1-15, 17-20 are allowed. Applicants canceled claim 16.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A cart, comprising: a body structure comprising a support shaft, a first frame member and a second frame member, wherein both of the first frame member and the second frame member are disposed on the support shaft; and at least one wheel connecting structure, which is disposed on one end of the support shaft and comprises: a driving assembly fitted with the support shaft and connected to the first frame member; a rotating assembly, wherein one end of the rotating assembly is disposed in correspondence with the one end of the support shaft, and an other end of the rotating assembly is pivotally mounted on a wheel member; a linking assembly fitted with the support shaft, and disposed between the driving assembly and the one end of the rotating assembly, wherein the linking assembly comprises a pushing unit, and one end of the pushing unit is pivotally connected to the rotating assembly; and an energy assembly disposed in the support shaft and connected to the linking assembly.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618